Citation Nr: 1028480	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-24 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for a back injury 
with neurological symptoms, and if so, whether the claim can be 
granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to June 
1975.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to service 
connection for low back injury with left leg numbness. 

In August 2007, the RO denied entitlement to service connection 
for posttraumatic stress disorder (PTSD).  The Veteran submitted 
a timely notice of disagreement, but has not submitted a 
substantive appeal in response to the statement of the case.  The 
RO, nonetheless completed an appeal certification worksheet in 
which it listed the PTSD issue.  The RO did not; however, list 
the PTSD in a VA form 8, certification of appeal, and took no 
other actions indicating that the issue was on appeal.  
Accordingly, the Board will not consider this issue further.  
38 C.F.R. § 20.200 (2009) (an appeal consists of a timely filed 
notice of disagreement in writing and after a statement of the 
case is issued, a timely filed substantive appeal); cf. Ortiz v. 
Shinseki, 23 Vet. App. 353 (2010) (a substantive appeal is not a 
jurisdictional requirement and jurisdiction may vest where an RO 
has taken actions to indicate that an issue is on appeal).

The issue of service connection for a back injury with 
neurological symptoms is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

1.  Service connection for a back injury with neurological 
symptoms was denied in an unappealed October 1988 rating 
decision.

2.  Evidence received since that rating decision is not 
cumulative or redundant, relates to a basis for the prior denial 
and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The October 1988 rating decision denying service connection 
for a back injury with neurological symptoms became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 3.104(a), 
20.302, 20.1103 (2009).


2.  New and material evidence has been received to reopen the 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

Claim to Reopen

A claim which has been finally denied in an unappealed rating 
decision or in a Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A.  
§§ 7104(b), 7105(c) (2009).  An exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material evidence 
is presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Veteran was originally denied entitlement to service 
connection for low back injury with left leg numbness in an 
unappealed October 1988 rating decision.  The evidence of record 
at that time included the Veteran's service medical records, 
which were negative for any treatment or diagnosis of a low back 
disorder.  Private treatment records showed treatment for job-
related injuries to include cervical, thoracic, and lumbar 
subluxation complex and loss of sensation in the left lower and 
upper extremities sustained in April 1988.  

In a July 1988 VA examination, the Veteran reported status post 
neck injury with persistent pain of the cervical and lumbar spine 
associated with left arm and left leg numbness due to a in-
service injury in 1975 when he fell into a ditch.  The examiner 
found that the status post neck injury and neurological 
impairment was an active, progressive problem.  

The RO determined that the evidence of record did not establish 
entitlement to service connection for low back injury with left 
leg numbness and denied the claim.  The RO noted evidence showing 
treatment for a post-service on-the-job injury and that the 
service treatment records did not contain any information 
referable to a back or neck disability

The subsequently received evidence includes post-service VA 
medical center (VAMC) treatment records, which demonstrate 
current diagnoses of cervical and lumbar degenerative disc 
disease and rheumatoid arthritis.  The VAMC records also show 
that the Veteran reported joint pain with onset in 1975.  Several 
lay persons have provided statements on the Veteran's behalf, and 
one specifically stated that she had witnessed the Veteran's 
complaints of aching and numbness in his extremities since he 
returned from service in Alaska.  This evidence pertains to the 
elements of an in-service injury and a continuity of 
symptomatology.  As such, it is new and material and reopening of 
the claim is in order.


ORDER

New and material evidence has been received; the claim for 
entitlement to service connection for a back injury with 
neurological symptoms is reopened.


REMAND

The July 1988 VA examination indicated that the Veteran was 
receiving treatment for his neurological symptoms at the Pacific 
Medical Center.  A review of the claims folder does not show 
records from such a location.  VA has a duty to obtain relevant 
records of private treatment.  38 U.S.C.A. § 5103A (b) (West 
2002); Massey v. Brown, 7 Vet. App. 204 (1994).  The RO sent the 
Veteran letters during the pendency of the appeal, which informed 
the Veteran generally that if he had evidence that he had not 
previously submitted, concerning the level of his disabilities he 
should submit it or tell them about it.  VA, however, has adopted 
a regulation requiring that when it becomes aware of private 
treatment records it will specifically notify the claimant of the 
records and provide a release to obtain the records.  If the 
claimant does not provide the release, VA has undertaken to 
request that the claimant obtain the records.  38 C.F.R. 
§ 3.159(e)(2) (2009).

Since becoming aware of the private treatment records, it does 
not appear that VA has followed the procedures outlined in 
38 C.F.R. § 3.159(e)(2).  As the records may be relevant to the 
Veteran's claim, a remand is necessary to obtain them. 

A June 1988 record from a private chiropractic clinic 
demonstrated treatment of the back and upper and lower 
extremities.  The record was addressed to the United States 
Department of Labor Office of Workers' Compensation Programs and 
indicated that the Veteran was seeking a claim for benefits.  A 
review of the claims file shows that Workers' Compensation 
records have not been obtained.  Such records may be pertinent to 
the claim involving the back and neurological symptoms.  Hence, 
on remand, the RO should undertake appropriate action to obtain 
copies of any determinations associated with the Veteran's claim 
for Workers' Compensation, as well as copies of all medical 
records underlying those determinations.  See 38 C.F.R. § 3.159 
(c) (2009).

Moreover, a December 2003 treatment record indicates that the 
Veteran had applied for Social Security Administration (SSA) 
disability benefits.  There is a notation in the file that he was 
in receipt of age related SSA benefits, but this is unlikely 
given that he was born in 1950.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where there has 
been a determination with regard to SSA benefits, the records 
concerning that decision must be obtained.  Tetro v. Gober, 14 
Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992).  As the SSA's disability determination and any 
related medical records have not yet been associated with the 
claims file, a remand is necessary to obtain these records.  Cf. 
Golz v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010) (VA is 
required only to obtain SSA records when they may be relevant to 
the claim).  

The claims file contains VAMC records from 2003 that appear to be 
missing the beginning and end of some of the treatment notes.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, the RO 
should undertake the appropriate action to obtain copies of all 
relevant VAMC treatment records.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may 
be associated with military service includes credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.

In this case there is medical evidence of a current low back 
disability, the Veteran's report of an in-service low back injury 
and lay evidence of a continuity of symptomatology.  There is 
also; however, evidence of post-service low back injuries and no 
contemporaneous evidence of a back disability prior to those 
injuries.  An examination is needed to assess whether any part of 
the current low back disability may be related to the reported 
in-service injury.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should take the necessary 
steps to obtain all private records pertaining 
to treatment of the Veteran's back and 
neurological symptoms, including from any 
medical providers at the Pacific Medical 
Center, in accordance with 38 C.F.R. § 3.159.  
If additional information is needed to complete 
this request, the Veteran should be so advised 
of the specific information needed as well as 
any necessary medical releases.

2.  The RO or AMC should undertake appropriate 
action to obtain a copy of any determination(s) 
associated with the Veteran's Worker's 
Compensation claim for benefits, as well as 
copies of all medical records underlying any 
determinations made.  All records/responses 
received should be associated with the claims 
file.  If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be taken.

3.  The RO or AMC should request that SSA 
furnish a copy of its decision awarding the 
Veteran disability benefits, as well as copies 
of all medical records underlying that 
determination. 

4.  The RO or AMC should obtain all records of 
treatment related to the back or neurological 
symptoms from the VA, including, but not 
limited to, treatment in 2003.

5.  The RO or AMC should afford the Veteran a 
VA examination to determine whether any current 
back disability is related to a back injury in 
service.  The examiner should review the claims 
file and note such review in the examination 
report or addendum.

The examiner should provide an opinion as to 
whether any current low back disability, at 
least as likely as not, is the result of an in-
service back injury.  The examiner should 
consider the Veteran's reports of such injury 
and cannot discount these reports solely on the 
basis of the silent service treatment records.  
The examiner should also consider the reports 
of post-service low back injuries.

The examiner should provide a rationale for 
this opinion.  If the examiner cannot provide a 
rationale without resort to speculation, the 
examiner should state why this is so, and 
report any additional evidence that would 
permit such an opinion to be made.

7.  The RO or AMC should review the examination 
report to insure that it contains the 
information and opinion requested in this 
remand.

8.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of the 
case before the claims file is returned to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


